DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 06/23/2020, Applicant, on 11/19/2020, amended claims 1, 3-4, 6-10, 14-17 and 19. Claims 1-20 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered, but they are not fully persuasive. In response to Applicant’s amendments the 35 USC § 112(a) and 103 rejections have been overcome. However, the updated 35 USC § 101 rejection of claims 1-20 are applied in light of Applicant's amendments.     
The Applicant argues that “The Applicant does not agree that the claimed system falls within the category of managing personal behavior or relationships or interactions between people. The Office Action states that claim 1 is directed to the alleged category without explanation… claim 1 should be found to be not directed to the judicial exception because claim 1, as a whole "integrates the recited judicial exception into a practical application."”(Remarks 11/19/2020). 
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting  fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); which falls into the “Certain methods of organizing human activity” group  within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The claimed subject matter is merely claims a method/system for receiving, accessing, and populating information regarding industrial project(s).  Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the receiving and analyzing (lifecycle phases) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of receiving selections, accessing files, and populating data can be performed by a human (mental process/pen and paper).  The practice of accessing files and tracking selection of data in a lifecycle phase can be performed without computers, and thus are not tied to technology nor improving technology.
per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data). 
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of receiving and analyzing data specifically for industrial project(s), and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. 
The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing data regarding an industrial 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-7), system (claims 8-14), and computer program product (claims 15-20) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively). Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls Mental Process” group; and by reciting  fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); which falls into the “Certain methods of organizing human activity” group  within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea (Certain methods of organizing human activity), as set forth in exemplary claim 1, are: receiving… a first selection of a first application hosted by the integrated platform, wherein the first application is associated with a first lifecycle phase of a plurality of lifecycle phases of an industrial automation project, the industrial automation project …accessing a query service to query a cross-platform file, wherein the cross-platform file comprises  a plurality of data regarding the industrial automation project across the plurality of lifecycle phases, and the cross-platform file comprises metadata indicating, for each of the plurality of data, an associated lifecycle phase of the plurality of lifecycle phases; populating the first application with a first subset of data from the cross- platform file in compliance with requirements of the first application, wherein the first subset of data is selected based at least in part on the metadata indicating the first subset of data is associated with the first lifecycle phase; receiving…a second selection of a second application hosted by the integrated platform, wherein the second application is associated with a second lifecycle phase of the plurality of lifecycle phases of the industrial automation project; and 2populating the second application with a second subset of data from the cross- platform file in compliance with the requirements of the second application, wherein the second subset of data is selected based at least in part on the metadata indicating the second subset of data is associated with the second lifecycle phase.  Independent claims 8 and 15 recite the system and CRM for performing the method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to via a graphical user interface... comprising one or more industrial automation machines, each of the one or more industrial automation machines comprising an associated control system…via the graphical user interface…; using a machine learning engine…;  a processor…a compute engine…; a machine learning review of the cross-platform file…; A computer-readable medium, excluding transitory signals, storing instructions that when executed by one or more processors cause a machine to... (as recited in claims 1, 5, 8-9, 15 and 19, respectively). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a 
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: via a graphical user interface... comprising one or more industrial automation machines, each of the one or more industrial automation machines comprising an associated control system…via the graphical user interface…; using a machine learning engine…;  a processor…a compute engine…; a machine learning review of the cross-platform file…; A computer-readable medium, excluding transitory signals, storing instructions that when executed by one or more processors cause a machine to... 
 In addition, Applicant’s Specification (paragraph [0059]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  While the step of receiving…data/selection is part of the abstract idea because it is part of the data formatting within the abstract idea, even if considered as an additional element under Step 2B of the eligibility inquiry, this limitation amounts to pre-solution activity that adds nothing of significance to the claim, is well-understood, routine, and conventional activity in the art, which does not add significantly more to the claim. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the  OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-7, 9-14, and 16-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-7, “identifying a role of a user, wherein the role associated with the user has restrictions on data access within the cross-platform file; wherein the plurality of lifecycle phases of the industrial automation project include a presale lifecycle phase and a post-sale lifecycle phase; wherein the first application is a bill of material builder to create an initial design and quote; analyzing…multiple cross-platform files; and generating an initial design of at least a portion of the industrial automation project based on an output…; monitoring activity and selection within the first application hosted by the integrated platform; and generating one or more enhanced user experiences based on the activity and selection detected within the first application; wherein a current lifecycle phase of the industrial automation project is within a post-sale phase and wherein any changes to a design of the industrial automation project automatically update a bill of materials within the cross-platform file”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the independent and dependent claims fails to amount to significantly more than the abstract idea itself.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Monte; Charles San Rafael. SYNCHRONIZED CALENDAR AND TIMELINE ADAPTIVE USER INTERFACE, U.S. PGPub 2018/0095938A system, computer-readable medium, and computer-implemented method, including receiving first temporal information relating to one or more calendar events, the calendar events each having a duration equal to a day or less; receiving second temporal information relating to one or more timeline events, 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax 
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Patent Examiner, Art Unit 3683